First and foremost, I would like to convey our congratulations on the opening of the seventy-fourth session of the General Assembly, and our wishes for success in its work to all the participants, from President Gurbanguly Berdimuhamedov of Turkmenistan. I would like to congratulate Mr. Tijjani Muhammad-Bande on his election as President of the Assembly for this session and to wish him every success in his important role. I also want to thank Ms. Maria Fernanda Espinosa Garces, President of the Assembly at its previous session, for her effective work in that position.
In formulating Turkmenistan’s approach to this session, we started from the premise that current world realities, and the nature and trends of their political, economic and social processes, clearly demand increasingly close and coordinated interaction among States and major international organizations in achieving our main goals — ensuring peace and security, providing the conditions for sustainable development and preserving the legal and institutional foundations of the modern world order. In many respects, the degree of effectiveness of this cooperation and our ability to find a reasonable balance between national interests and those of the entire international community will determine whether we succeed in solving other, equally important global problems, including those related to the environment, energy and the fair distribution of water resources. Moreover, at bottom, a balance of interests and a high level of mutual understanding are what enable us to address problems such as poverty, terrorism, drugs, natural disasters, infectious diseases and other challenges. In our view, what is key to dealing with all of those issues is the restoration and reinforcement of trust and predictability, which are vital factors in building constructive relations in the international arena and making informed and responsible decisions.
We firmly believe that this process should begin with respect for universally recognized norms of international law and the Charter of the United Nations. In that context, it should be emphasized that the United Nations, despite all the difficulties that it has to overcome in the process of adapting to new geopolitical realities, remains the principal and uncontested guarantor of today’s global security architecture, a bulwark of our world order and international law and a symbol of justice, humanity and respect in international relations. That is why the United Nations must take on the role of initiator in strengthening trust and developing a multilateral dialogue, based on its universal legitimacy, and in translating the character and direction of international communication into constructive direction.
In recognition of its own share of responsibility for the state of world affairs and in its deep belief in the high moral authority of the United Nations, Turkmenistan initiated resolution 73/338, which declared 2021 the International Year of Peace and Trust. The idea was first put forward in the President of Turkmenistan’s address to the General Assembly at its seventy-third session (see A/73/PV.15), and the Assembly unanimously adopted resolution 73/338 just a few weeks ago, on 12 September, with the co-sponsorship of 73 Member States. I would like to take this opportunity to express our gratitude to all States Members of the United Nations, especially the sponsoring States, for their support and solidarity in the implementation of that initiative.
Promoting comprehensive peace and security and maintaining strategic and regional stability means ensuring that the international community has instruments in its toolkit capable of providing effective solutions to its challenges. We believe that one such tool is preventive diplomacy. As experience has shown, preventive diplomacy under the auspices of the United Nations can produce real results. That is particularly evident in the work of the United Nations Regional Centre for Preventive Diplomacy for Central Asia, which serves as an effective link between the United Nations and the countries of Central Asia with regard to resolving numerous emerging issues. Needless to say, the most important of those is the work of preventing and neutralizing the various threats facing the region and establishing a solid foundation there for peace, security and sustainable development.
In the course of our joint work with the Centre, we have been developing common approaches to urgent problems such as terrorism, extremism, organized crime, the illicit drug trade, environmental issues, the management of transboundary water resources and regional stability. We believe in general that this practice should be harnessed in other areas so as to create a comprehensive arsenal of political, diplomatic and socioeconomic instruments for preventing risks and addressing challenges.
It will be essential to ensure that the concept of neutrality plays a crucial role in building non-confrontational and balanced international relations today. We believe firmly that a neutral model of foreign policy, with its inherent principles of non-interference in conflicts and non-participation in military associations and alliances, is bound to have a significant positive impact on the entire course and direction of global policy, bringing it greater clarity and predictability. As a State whose neutral status was unanimously affirmed and acknowledged by the United Nations on 12 December 1995 (resolution 50/80 A), Turkmenistan has always been and will continue to be true to its chosen foreign policy path and to the trust that the international community has put in us. It was therefore only logical that on Turkmenistan’s initiative the Assembly established a new date in the global political calendar, the International Day of Neutrality, celebrated every year on 12 December (resolution 71/275). By that decision, the international community acknowledged the unqualified positive significance of neutrality as an essential factor in modern world politics, and its relevance to the long-term strategic goals of the United Nations.
In that regard, we believe that the practical applications of the political and legal principles and ideological foundations of neutrality should be a focus of close attention within the United Nations, first and foremost with regard to the peacebuilding potential of neutrality and the possibilities of conducting United Nations mediation missions with the participation and on the territories of neutral countries. There are a number of examples, including recent ones, when just such an approach has helped to achieve agreement and reconciliation. Based on that, we think it would be a good idea to hold a broad multilateral dialogue at the United Nations during this session on the use of the principle of neutrality in the practice of international relations, and we would like to ask Member States to support our proposal to develop a United Nations code of rules for the effective application of the principles of neutrality in resolving international issues.
On 12 December next year, we will mark the twenty- fifth anniversary of the international recognition of Turkmenistan’s permanently neutral status. In that connection, in Ashgabat in December 2020 we will hold an international conference on issues of peace, security and development. We stand ready to work with the Secretariat, Member States, international organizations and all interested parties in order to prepare for and hold this forum.
Cooperation with the United Nations on sustainable development issues remains a priority for all of us in the long term. It is clear that despite the efforts that have been made, the implementation of the 2030 Agenda for Sustainable Development is encountering various problems, including financial ones. In our opinion, they can be overcome if we harness political will and our efforts is properly organized. It will be essential to ensure a clear algorithm and the coordinated provision of adequate financial resources for specific projects and programmes aimed at achieving the Sustainable Development Goals. To that end, we think we should consider convening a United Nations conference on financing for development. To do that, we propose establishing an international coordinating group under the auspices of the United Nations to discuss the dates, venue, provisional agenda and other relevant issues for such a forum, which we believe can provide the impetus needed to ensure financial support for the implementation of the Sustainable Development Goals.
During this session, Turkmenistan will take further steps to establish a broad international partnership in the field of comprehensive energy security. To that end, my country will submit a draft resolution on the subject to the General Assembly during this session. We hope that Member States will participate actively in drafting it and agreeing on its provisions.
For Turkmenistan, one strategic direction of our work in the United Nations continues to be partnerships in the area of transport. My country will undertake efforts during this session to establish a systematic multilateral dialogue on transport issues. We believe that cooperation on international transport can be successful if it has a clearly articulated global focus that covers extensive areas and the various complexes of routes and railways that unite entire regions and continents.
The environment and its protection have traditionally been central to Turkmenistan’s activities at the United Nations. During this session my country will add the Caspian Sea issue to its list of well-known environmental initiatives. In August Turkmenistan held the first Caspian Economic Forum, at which the President of Turkmenistan launched an initiative creating a new Caspian environment programme at the United Nations. Considering the universal importance of preserving the Caspian Sea as a unique natural complex, we hope to have the support of the international community for that initiative. Another important item for Turkmenistan on the agenda for this session is saving the Aral Sea. We will continue to work diligently to promote the idea of establishing a special United Nations programme for the countries of the Aral Sea basin, and we invite all interested parties to take part in the consultations on that subject.
The implementation of international agreements on climate change reached in the framework of the United Nations is a major focus for my country. With a view to mobilizing activity aimed at fulfilling our commitments under the Sustainable Development Goals and the Paris Agreement on Climate Change, the President of Turkmenistan approved our updated national strategy on climate change on 23 September, the very day of the Climate Action Summit in New York.
The issue of the conservation and use of water resources is one of the most important and urgent challenges of our time. It is not an exaggeration to say that today the course of various global processes and the prospects for ensuring stability, development and well-being all over the world depend to a large degree on its resolution. Water issues, which have political, economic and social implications, require international consensus and demand that States concert their efforts on a common platform, where secondary and local interests and benefits must give way to an acknowledgement of truly global aims and priorities and the creation of a unified long-term strategy of action. The key condition for such concerted activity should continue to be an unconditional commitment to the principle of fair and equitable access to water resources and the recognition that it is a basic human right. Ensuring and assuming responsibility for the right of access to water is an obligation for every State, primarily because water is a common good every people on our planet. In adhering strictly to those principles, Turkmenistan has formulated a detailed position on water issues that can be summed up as follows.
First, water issues in the various regions of the world should be addressed based on the universally recognized norms of international law and the relevant United Nations conventions in particular. Secondly, water issues should be considered based on the principles of mutual respect and consent and consideration of the interests of all States that share basins of transboundary rivers, water sources and shared-border lakes. In that regard, Turkmenistan opposes the construction of new hydraulic facilities on transboundary rivers, which is linked to high environmental, socioeconomic and humanitarian risks. Thirdly, we support greater and more active involvement on the part of international organizations in addressing water issues.
Turkmenistan is approaching the seventy-fourth session of the General Assembly with a fully responsible attitude. We see our task as one of contributing as much as we can to the work of the United Nations in strengthening global peace and security, fulfilling the Sustainable Development Goals and deepening trust and predictability in international affairs, and in bringing creative impetus to our joint work within these walls. While we recognize the difficulties and problems that stand in the way, we believe that with goodwill and firm resolve we can overcome them together. Turkmenistan believes in the enormous potential of the United Nations, and in its authority and ability to effectively address complex issues. We will therefore do everything possible to further strengthen the United Nations, actively contributing to its peacebuilding efforts and working tirelessly towards our horizons for development and progress.